 

EXHIBIT 10.2

PLEDGE AND SECURITY AGREEMENT

PLEDGE AND SECURITY AGREEMENT (this “Agreement”), dated as of May __, 2015, made
by and among IFAN Financial, Inc., a Nevada corporation (the “Company”) and each
holder of Company’s common stock signatory hereto (the “Pledgor” and,
collectively, the “Pledgors”) in favor of SBI Investments LLC, 2014-1 (the
“Agent”) and each of the holders of the Company’s 10% Secured Notes due, unless
demanded earlier pursuant to the terms therein, on ____, 2016 (collectively, the
“Pledgees”).




W  I  T  N  E  S  S  E  T  H:

WHEREAS, Pledgees have agreed, severally and not jointly, to lend to the
Company, and the Company has agreed to borrow from the Pledgees, up to an
aggregate of $550,000.00 pursuant to the terms and conditions set forth in the
10% Secured Notes of the Company (the “Notes”);

WHEREAS, pursuant to the provisions of the Notes, and as a condition to the
obligation of the Pledgees to lend thereunder, the Pledgors, as principals,
employees and shareholders of the Company, have agreed to make the pledge
contemplated by this Agreement in order to induce Pledgees to perform their
obligations under the Notes;

WHEREAS, as a condition to the obligation of the Pledgees to lend pursuant to
the Notes, the Company agrees to undertake such action contemplated by this
Agreement in order to induce Pledgees to perform their obligations under the
Notes;

WHEREAS, Pledgors own the shares of common stock, $0.001 par value per share, of
the Company (the “Common Stock”) as set forth opposite the Pledgors’ respective
names on Schedule A attached hereto;

WHEREAS, terms used but not otherwise defined in this Agreement that are defined
in Article 9 of the Uniform Commercial Code in effect in the State of New York
at that time (whether or not the UCC applies to the affected Pledged Collateral)
(the "UCC") shall have the meanings ascribed to them in the UCC; and

NOW, THEREFORE, in consideration of the premises, covenants and promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

SECTION 1.

Pledge and Security Interest.  Each Pledgor hereby unconditionally and
 irrevocably pledges, grants and hypothecates to the Pledgees, and grants to the
Pledgees a continuing first priority security interest in, a first lien upon and
a right of set-off against, all of its respective rights, titles and interests
of whatsoever kind and nature in (the “Security Interest”), and to secure the
complete and timely payment, performance and discharge in full, as the case may
be, of all of the obligations pursuant to the Notes, the following
(collectively, the “Pledged Collateral”):

(a)

the shares of Common Stock owned by such Pledgor and set forth on Schedule A
attached hereto (the “Pledged Shares”), and all dividends, cash, instruments and
other property from time to time received, receivable or otherwise distributed
in respect of or in exchange for any or all of the Pledged Shares; and

(b)

all proceeds of any and all of the foregoing Pledged Collateral, in whatever
form (including, without limitation, proceeds that constitute property of the
types described above).

SECTION 2.

Security for Obligations.  This Agreement secures the payment and performance
 of the following obligations (collectively, the “Obligations”): all present and
future indebtedness, obligations, covenants, duties and liabilities of any kind
or nature of the Company to the Pledgees now existing or hereafter arising under
or in connection with this Agreement or the Notes (collectively, the
“Transaction Documents”).




SECTION 3.

Delivery of Pledged Collateral.  Within two (2) weeks of the date hereof, all
certificates representing or evidencing the Pledged Shares, in suitable form for
transfer by delivery, or accompanied by instruments of transfer or assignment
duly executed in blank, are being deposited with and delivered to the Agent,











--------------------------------------------------------------------------------

as collateral agent for the Pledgees.  For the avoidance of doubt, failure to
deliver the certificates representing or evidencing the Pledged Shares within
(2) weeks of the date hereof shall be considered an Event of Default pursuant to
Section 11(a) hereof, and also a cross-default of the Notes pursuant to Section
12 hereof.  The Agent shall have the right, at any time after the occurrence of
an Event of Default (as hereinafter defined) (unless such Event of Default is
waived in writing by the Pledgees), without notice to the Pledgor, to transfer
to or to register in the name of the Pledgees or their nominees any or all of
the Pledged Collateral.  In addition, the Agent shall have the right at any time
after the occurrence of an Event of Default (unless such Event of Default is
waived in writing by the Pledgees), to exchange certificates or instruments
representing or evidencing Pledged Collateral for certificates or instruments of
smaller or larger denominations.

SECTION 4.

Representations and Warranties.  Each Pledgor, severally and not jointly with
the other Pledgors, represents and warrants as follows:

(a)

Except as set forth on Schedule 4(a) hereto, such Pledgor is the legal, record
and beneficial owner of the Pledged Collateral owned by such Pledgor, free and
clear of any lien, security interest, restriction, option or other charge or
encumbrance (collectively, "Liens").

(b)

The pledge of the Pledged Collateral and the grant of the Security Interest
pursuant to this Agreement creates a valid and perfected first priority security
interest in the Pledged Collateral, securing payment and performance of the
Obligations.

(c)

Except for the filing of financing statements pursuant to the UCC with the
proper filing and recording agencies in the jurisdictions indicated on Schedule
B attached hereto, no consent of any other person or entity and no
authorization, approval, or other action by, and no notice to or filing with,
any governmental authority or regulatory body is required (i) for the pledge by
the Pledgor of the Pledged Collateral pursuant to this Agreement or for the
execution, delivery or performance of this Agreement by the Pledgor, (ii) for
the perfection or maintenance of the security interest created hereby, or (iii)
for the exercise by the Agent of the voting or other rights provided for in this
Agreement or the remedies in respect of the Pledged Collateral pursuant to this
Agreement (except as may be required in connection with any disposition of any
portion of the Pledged Collateral by laws affecting the offering and sale of
securities generally).

(d)

There are no conditions precedent to the effectiveness of this Agreement that
have not been satisfied or waived.

(e)

Effective on the date of execution of this Agreement, such Pledgor hereby
authorizes the Agent to file one or more financing statements under the UCC with
respect to the Security Interest with the proper filing and recording agencies
in the jurisdictions indicated on Schedule B attached hereto, and in such other
jurisdictions as may be requested by the Pledgees.

(f)

Such Pledgor will not transfer, pledge, hypothecate, sell or otherwise dispose
of any of the Pledged Collateral without the prior written consent of the
Pledgees.

(g)

Such Pledgor shall promptly execute and deliver to the Pledgees such further
assignments, security agreements, financing statements or other instruments,
documents, certificates and assurances and take such further action as the
Pledgees may from time to time request and may in its sole discretion deem
necessary to perfect, protect or enforce its security interest in the Pledged
Collateral.

(h)

All information heretofore, herein or hereafter supplied to the Pledgees by or
on behalf of such Pledgor with respect to the Pledged Collateral is accurate and
complete in all material respects as of the date furnished.

SECTION 5. Further Assurances.  Each Pledgor, severally and not jointly with the
other Pledgors, agrees that at any time and from time to time, at the expense of
such Pledgor, the Pledgor shall promptly execute and deliver all further
instruments and documents, and take all further action, that may be necessary or
desirable, or that the Agent and/or the Pledgees may reasonably request, in
order to perfect and protect any security interest granted or purported to be
granted hereby or to enable the Agent and/or Pledgees to exercise and enforce
their rights and remedies hereunder with respect to any Pledged Collateral.  The
Company agrees that at any time and from time to time, at the expense of the
Company, the Company shall promptly execute and deliver all further instruments
and





2




--------------------------------------------------------------------------------

documents, and take all further action, that may be necessary or desirable, or
that the Pledgees may reasonably request.

SECTION 6.

Voting Rights; Dividends; Etc.   

(a)

So long as no Event of Default shall have occurred (unless such Event of Default
is waived in writing by the Pledgees):

(i)

Each Pledgor shall be entitled to exercise or refrain from exercising any and
all voting and other consensual rights pertaining to the Pledged Collateral or
any part thereof for any purpose not inconsistent with the terms of this
Agreement; provided, however, that such Pledgor shall not exercise or refrain
from exercising any such right if, in the reasonable judgment of such Pledgees,
such action would have a material adverse effect on the Security Interest or the
rights and remedies of the Pledgees hereunder; provided, further, that such
Pledgor shall give the Pledgees at least ten (10) days' prior written notice of
the manner in which it intends to exercise, or the reasons for refraining from
exercising, any such right.

(ii)

Each Pledgor shall be entitled to receive and retain any and all cash dividends
and interest paid in respect of such Pledgor’s Pledged Collateral.

(b)

Upon and after the occurrence of any Event of Default (unless such Event of
Default is waived in writing by the Pledgees):

(i)

All rights of each Pledgor to exercise or refrain from exercising the voting and
other consensual rights which it would otherwise be entitled to exercise
pursuant to Section 6(a)(i) and to receive the dividends and interest payments
which it would otherwise be authorized to receive and retain pursuant to Section
6(a)(ii) shall cease, and all such rights shall thereupon become vested in the
Agent who shall thereupon have the sole right to exercise or refrain from
exercising such voting and other consensual rights and to receive and hold as
Pledged Collateral such dividends and interest payments.

(ii)

All dividends and interest payments which are received by the Pledgors contrary
to the provisions of paragraph (i) of this Section 6(b) shall be received in
trust for the benefit of the Pledgees, shall be segregated from other funds of
the applicable Pledgor and shall be forthwith paid over to the Agent as Pledged
Collateral in the same form as so received (with any necessary endorsement).

SECTION 7.

Transfers and Other Liens; Additional Shares.  During the term of this
Agreement, the Pledgor agrees that it shall not (i) sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, any of the Pledged Collateral, or (ii) create or permit to exist any Lien
upon or with respect to any of the Pledged Collateral, except for the security
interest granted pursuant to this Agreement.  

SECTION 8.

Agent Appointed Attorney-in-Fact.   

(a)

Effective only upon an Event of Default

(unless

such Event of Default is waived in writing by the Pledgees), the Pledgors hereby
appoints the Agent as the Pledgors’ attorney-in-fact, with full authority in the
place and stead of, and in the name of, the Pledgors or otherwise, from time to
time in the Agent's discretion to take any action and to execute any instrument
which the Agent may deem necessary or desirable to accomplish the purposes of
this Agreement, including, without limitation, to receive, endorse and collect
all instruments made payable to the Pledgors representing any dividend, interest
payment or other distribution in respect of the Pledged Collateral or any part
thereof and to give full discharge for the same.

(b)

Each Pledgor, severally and not jointly, authorizes the Agent, and do hereby
make, constitute and appoint the Agent and its respective officers, agents,
successors or assigns with full power of substitution, as the Pledgors’ true and
lawful attorney-in-fact, with power, in the name of the Pledgees or the
Pledgors, after the occurrence and during the continuance of an Event of
Default, (i) to endorse any





3




--------------------------------------------------------------------------------

checks, drafts, money orders or other instruments of payment (including payments
payable under or in respect of any policy of insurance) in respect of the
Pledged Collateral that may come into possession of the Pledgees; (ii) to sign
and endorse any financing statement pursuant to the UCC or any invoice, freight
or express bill, bill of lading, storage or warehouse receipts, drafts against
Pledgors, assignments, verifications and notices in connection with accounts,
and other documents relating to the Pledged Collateral; (iii) to pay or
discharge taxes, liens, security interests or other encumbrances at any time
levied or placed on or threatened against the Pledged Collateral; (iv) to
demand, collect, receipt for, compromise, settle and sue for monies due in
respect of the Pledged Collateral; (v) generally to do, at the option of the
Pledgees, and at the expense of the Pledgors, severally and jointly, at any
time, or from time to time, all acts and things which the Pledgees deem
necessary to protect, preserve and realize upon the Pledged Collateral and the
Security Interest granted herein in order to effect the intent of this Agreement
all as fully and effectually as the Pledgors might or could do; and (vi) in the
event of the bankruptcy of such Pledgor, to appoint a receiver or equivalent
person to marshall such Pledgor’s assets, and such Pledgor hereby ratifies all
that said attorney-in-fact shall lawfully do or cause to be done by virtue
hereof. This power of attorney is coupled with an interest and shall be
irrevocable for the term of this Agreement and thereafter as long as any of the
Obligations shall be outstanding.

(c)

Each Pledgor hereby irrevocably appoints the Agent as such Pledgor’s
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor, from time to time in the Agent’s discretion, to
file in its sole discretion, of one or more financing or continuation statements
and amendments thereto, relative to any of the Collateral without the signature
of such Pledgor where permitted by law.

SECTION 9.

Pledgee May Perform.  If any Pledgor fails to perform any agreement contained
herein, the Agent and/or Pledgees may itself perform, or cause performance of,
such agreement, and the expenses of the Agent and/or Pledgees incurred in
connection therewith shall be payable by such Pledgor under Section 14 hereof.

SECTION 10. The Agent's Duties.  The duties and rights of the Agent are as set
forth on Annex A attached hereto and incorporated herein by reference. Any fees
of the Agent for its services hereunder shall be paid by the Company.  The
powers conferred on the Agent hereunder are solely to protect the interests of
the Pledgees in the Pledged Collateral and shall not impose any duty upon the
Agent to exercise any such powers.  Except for the safe custody of any Pledged
Collateral in its possession and the accounting for moneys actually received it
hereunder, neither the Agent nor Pledgees shall have any duty as to any Pledged
Collateral, as to ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relative to any
Pledged Collateral, whether or not such party has or is to have knowledge of
such matters, or as to the taking of any necessary steps to preserve rights
against any parties or any other rights pertaining to any Pledged Collateral.
 The Agent and Pledgees shall be deemed to have exercised reasonable care in the
custody and preservation of any Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equal to that which such
party accords its own property.

SECTION 11.

Event of Default.  The occurrence of any of the following events shall
constitute an event of default under this Agreement (each, an “Event of
Default”):

(a)

The failure of any Pledgor to observe, perform or comply with any act, duty,
covenant, agreement or obligation under this Agreement, which is not cured
within ten business days following written notice by Agent to such Pledgor;

(b)

If any of the representation or warranty of any Pledgor set forth in this
Agreement shall be breached or shall be untrue or incorrect in any material
respect, and is not cured within ten business days following written notice by
Agent to such Pledgor;  

(c)

The filing of any financing statement with regard to any of the Pledged
Collateral other than pursuant to this Agreement, or the attachment of any
additional Lien to any portion of the Pledged Collateral in favor of any Person
other than the Pledgees; or

(d)

If any event of default (and expiration of any cure period) shall occur (unless
such event of default is waived in writing by the Pledgees) under any of the
other Transaction Documents.





4




--------------------------------------------------------------------------------



SECTION 12.

Cross-Default; Cross-Collateralization.  The Pledgors acknowledges and agrees
that any default under the terms of this Agreement shall constitute a default by
the Company under the Notes, and that any event of default (following expiration
of any applicable cure period) under the Notes shall constitute a default under
this Agreement.

SECTION 13.

Remedies upon Event of Default.  Upon and after the occurrence of any Event of
Default:

(a)

The Agent may exercise in respect of the Pledged Collateral, in addition to
other rights and remedies provided for herein or otherwise available to the
Agent (including, without limitation, the vesting in the Agent pursuant to
Section 6(b)(i) of the sole right to exercise voting rights pertaining to the
Pledged Collateral, including, without limitation, voting rights with respect to
the sale of assets of the issuer of such Pledged Shares), all the rights and
remedies of a secured party on default under the UCC, and may also, without
notice except as specified below and subject to the applicable securities laws,
sell the Pledged Collateral or any part thereof at public or private sale, at
any exchange, broker's board or at any of the Agent's offices or elsewhere, for
cash, on credit or for future delivery, and upon such other terms as the Agent
may deem commercially reasonable.  Each Pledgor agrees that, to the extent
notice of sale shall be required by law, at least ten (10) days’ notice to such
Pledgor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification.  The Agent
shall not be obligated to make any sale of Pledged Collateral regardless of
notice of sale having been given. The Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.  Each Pledgor acknowledges and agrees that the Pledged
Collateral consisting of the Pledged Shares, and/or any other shares of common
stock of the Company, is of a type customarily sold on a recognized market, and
accordingly that no notice of the sale thereof need be given.  In addition,
Agent may transfer all of the Pledged Collateral to Pledgees, who may hold all
of such Pledged Collateral as payment in full of the Obligations.

(b)

Any cash held by the Agent or the Pledgees as Pledged Collateral and all cash
proceeds received by the Agent or the Pledgees in respect of any sale of,
collection from, or other realization upon all or any part of the Pledged
Collateral may, in the discretion of the Agent or the Pledgees, be held as
collateral for, and/or then or at any time thereafter be applied (after payment
of any amounts payable pursuant to Section 14) in whole or in part against, all
or any part of the Obligations.  Any surplus of such cash or cash proceeds held
by the Agent or the Pledgees and remaining after payment in full of all the
Obligations shall be paid over to the Pledgors, pro-rata, or to whomsoever may
be lawfully entitled to receive such surplus.

SECTION 14.

Expenses.  The Pledgors and the Company, severally and jointly, shall upon
demand pay to the Agent and/or the Pledgees the amount of any and all reasonable
expenses, including reasonable attorneys’ fees and expenses and the reasonable
fees and expenses of any experts and agents, which the Agent and/or Pledgees may
incur in connection with (a) the administration of this Agreement, (b) the
custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Pledged Collateral, (c) the exercise or enforcement
of any of the rights of the Agent and/or Pledgees hereunder or (d) the failure
by any Pledgor to perform or observe any of the provisions hereof.

SECTION 15.

Continuing Security Interest; Termination.  This Agreement shall create a
continuing security interest in the Pledged Collateral and shall remain in full
force and effect until the indefeasible payment in full of the Obligations.
 Upon the indefeasible payment in full of the Obligations, the security interest
granted hereby shall terminate and all rights to the Pledged Collateral shall
revert to the Pledgors.  Upon any such termination, the Agent shall, at such
Pledgors’ expense, return, pro-rata, to the Pledgors such of the Pledged
Collateral as shall not have been sold or otherwise applied pursuant to the
terms hereof and execute and deliver to such Pledgors such documents as such
Pledgors shall reasonably request to evidence such termination.

SECTION 16.

Governing Law; Terms.  For the convenience of the Agent, this Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, without regard to principles of conflict of laws.  Each Pledgor agrees to
submit to the in personam jurisdiction of the state and federal courts situated
within the City of New York, State of New York with regard to any controversy
arising out of or relating to this





5




--------------------------------------------------------------------------------

Agreement.  Unless otherwise defined herein, terms defined in Article 9 of the
UCC are used herein as therein defined.

SECTION 17.

Notice.  All notices and other communications hereunder shall be in writing and
shall be deemed to have been received when delivered personally (which shall
include, without limitation, via express overnight courier) or if mailed, three
(3) business days after having been mailed by registered or certified mail,
return receipt requested, postage prepaid, to the addresses of the parties as
set forth herein.

SECTION 18.

Waivers.

(a)

Waivers.  Each Pledgor waives any right to require the Pledgees to (i) proceed
against any person,  (ii) proceed against any other collateral under any other
agreement, (iii) pursue any other remedy, or (iv) make presentment, demand,
dishonor, notice of dishonor, acceleration and/or notice of non-payment.

(b)

Waiver of Defense.  No course of dealing between the Pledgors and the Pledgees,
nor any failure to exercise nor any delay in exercising on the part of the Agent
or Pledgees, any right, power, or privilege under this Agreement or under any of
the other Transaction Documents shall operate as a waiver.  No single or partial
exercise of any right, power, or privilege under this Agreement or under any of
the other Transaction Documents shall preclude any other or further exercise of
such right, power, or privilege or the exercise of any other right, power, or
privilege.

SECTION 19.

Rights Are Cumulative.  All rights and remedies of the Agent and the Pledgees
with respect to the Pledged Collateral, whether established by this Agreement,
the other Transaction Documents or by law, shall be cumulative and may be
exercised concurrently or in any order.

SECTION 20.

Indemnity.  Each Pledgor, jointly and severally, agrees to indemnify and hold
harmless the Agent, the Pledgees and their respective heirs, successors and
assigns against and from all liabilities, losses and costs (including, without
limitation, reasonable attorneys' fees) arising out of or relating to the taking
or the failure to take action in respect of any transaction effected under this
Agreement or in connection with the lien provided for herein, including, without
limitation, any and all excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Pledged Collateral, except
to the extent resulting from their gross negligence or intentional misconduct.
 The liabilities of the Pledgors under this Section 20 shall survive the
termination of this Agreement.

SECTION 21.

Severability.  The provisions of this Agreement are severable.  If any provision
of this Agreement is held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
provision, or part thereof, in such jurisdiction, and shall not in any manner
affect such provision or part thereof in any other jurisdiction, or any other
provision of this Agreement in any jurisdiction.    

SECTION 22.

Counterparts.  This Agreement may be executed in several counterparts, each of
which shall be considered an original, but all of which together shall
constitute one and the same instrument.

SECTION 23.

Amendments; Entire Agreement.  This Agreement is subject to modification only by
a writing signed by the parties.  To the extent any provision of this Agreement
conflicts with any provision of the Notes, the provision giving Pledgees greater
rights or remedies shall govern, it being understood that the purpose of this
Agreement is to add to, and not detract from, the rights granted to Pledgees
under the Notes.  This Agreement and the other Transaction Documents constitute
the entire agreement of the parties with respect to the subject matter of this
Agreement.

SECTION 24.

Successors and Assigns.  This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, executors, legal
representatives, successors and assigns; provided, however, that no Pledgor may,
without the prior written consent of the Pledgees, assign or delegate any
rights, powers, duties or obligations hereunder, and any such purported
assignment or delegation without such consent shall be null and void.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





6




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as

of the date first above written.











PLEDGOR:







__________________________

J. Christopher Mizer




__________________________

Steve Scholl










THE COMPANY:

IFAN FINANCIAL, INC.







By: _________________________




Name:  J. Christopher Mizer

Title:  President and CEO

 

 

AGENT:

SBI INVESTMENTS LLC, 2014-1

 

By:  __________________________

Name:

Title:

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PLEDGEES FOLLOWS]





7




--------------------------------------------------------------------------------




[PLEDGEE SIGNATURE PAGES TO IFAN FINANCIAL, INC. PLEDGE AND SECURITY AGREEMENT]

 

 

Name of Pledgee: SBI Investments LLC, 2014-1

Signature of Authorized Signatory of Pledgee: ____________________________

Name of Authorized Signatory: ________________________________

Title of Authorized Signatory: _______________________________

E-mail Address of Authorized Signatory: _______________________





8




--------------------------------------------------------------------------------




SCHEDULE A

 

Pledged Shares

 

 

Pledgor:  



Number of Shares:



Certificate Number:

J. Christopher Mizer

7,300,000





78

Steve Scholl



3,700,000





79




*These shares shall be received as the Pledged Collateral on [date two weeks
from execution of agreement].








9




--------------------------------------------------------------------------------




SCHEDULE B





10




--------------------------------------------------------------------------------




ANNEX A

to

PLEDGE AND SECURITY

AGREEMENT

 

THE AGENT

1.

Appointment.  The Pledgees (all capitalized terms used herein and not otherwise
defined shall have the respective meanings provided in the Pledge and Security
Agreement to which this Annex A is attached (the "Agreement")), by their
acceptance of the benefits of the Agreement, hereby designate SBI Investments
LLC, 2014-1 (“Agent”) as the Agent to act as specified herein and in the
Agreement.  Each Secured Party shall be deemed irrevocably to authorize the
Agent to take such action on its behalf under the provisions of the Agreement
and any other Transaction Document and to exercise such powers and to perform
such duties hereunder and thereunder as are specifically delegated to or
required of the Agent by the terms hereof and thereof and such other powers as
are reasonably incidental thereto.  The Agent may perform any of its duties
hereunder by or through its agents or employees.

2.

Nature of Duties.  The Agent shall have no duties or responsibilities except
those expressly set forth in the Agreement.  Neither the Agent nor any of its
partners, members, shareholders, officers, directors, employees or agents shall
be liable for any action taken or omitted by it as such under the Agreement or
hereunder or in connection herewith or therewith, be responsible for the
consequence of any oversight or error of judgment or answerable for any loss,
unless caused solely by its or their gross negligence or willful conduct as
determined by a final judgment (not subject to further appeal) of a court of
competent jurisdiction.  The duties of the Agent shall be mechanical and
administrative in nature; the Agent shall not have by reason of the Agreement or
any other Transaction Document a fiduciary relationship in respect of any Debtor
or any Secured Party; and nothing in the Agreement or any other Transaction
Document, expressed or implied, is intended to or shall be so construed as to
impose upon the Agent any obligations in respect of the Agreement or any other
Transaction Document except as expressly set forth herein and therein.

3.

Lack of Reliance on the Agent.  Independently and without reliance upon the
Agent, each Secured Party, to the extent it deems appropriate, has made and
shall continue to make (i) its own independent investigation of the financial
condition and affairs of the Company and its subsidiaries in connection with
such Secured Party’s investment in the Debtors, the creation and continuance of
the Obligations, the transactions contemplated by the Transaction Documents, and
the taking or not taking of any action in connection therewith, and (ii) its own
appraisal of the creditworthiness of the Company and its subsidiaries, and of
the value of the Collateral from time to time, and the Agent shall have no duty
or responsibility, either initially or on a continuing basis, to provide any
Secured Party with any credit, market or other information with respect thereto,
whether coming into its possession before any Obligations are incurred or at any
time or times thereafter.  The Agent shall not be responsible to the Debtors or
any Secured Party for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith, or for the execution, effectiveness, genuineness, validity,
enforceability, perfection, collectibility, priority or sufficiency of the
Agreement or any other Transaction Document, or for the financial condition of
the Debtors or the value of any of the Collateral, or be required to make any
inquiry concerning either the performance or observance of any of the terms,
provisions or conditions of the Agreement or any other Transaction Document, or
the financial condition of the Debtors, or the value of any of the Collateral,
or the existence or possible existence of any default or Event of Default under
the Agreement, the Notes or any of the other Transaction Documents.




4.

Certain Rights of the Agent.  The Agent shall have the right to take any action
with respect to the Collateral, on behalf of all of the Pledgees.  To the extent
practical, the Agent shall request instructions from the Pledgees with respect
to any material act or action (including failure to act) in connection with the
Agreement or any other





11




--------------------------------------------------------------------------------

Transaction Document, and shall be entitled to act or refrain from acting in
accordance with the instructions of Pledgees holding a majority in principal
amount of Notes (based on then-outstanding principal amounts of Notes at the
time of any such determination); if such instructions are not provided despite
the Agent’s request therefor, the Agent shall be entitled to refrain from such
act or taking such action, and if such action is taken, shall be entitled to
appropriate indemnification from the Pledgees in respect of actions to be taken
by the Agent; and the Agent shall not incur liability to any person or entity by
reason of so refraining.  Without limiting the foregoing, (a) no Secured Party
shall have any right of action whatsoever against the Agent as a result of the
Agent acting or refraining from acting hereunder in accordance with the terms of
the Agreement or any other Transaction Document, and the Debtors shall have no
right to question or challenge the authority of, or the instructions given to,
the Agent pursuant to the foregoing and (b) the Agent shall not be required to
take any action which the Agent believes (i) could reasonably be expected to
expose it to personal liability or (ii) is contrary to this Agreement, the
Transaction Documents or applicable law.

5.

Reliance.  The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, statement, certificate, telex,
teletype or telecopier message, cablegram, radiogram, order or other document or
telephone message signed, sent or made by the proper person or entity, and, with
respect to all legal matters pertaining to the Agreement and the other
Transaction Documents and its duties thereunder, upon advice of counsel selected
by it and upon all other matters pertaining to this Agreement and the other
Transaction Documents and its duties thereunder, upon advice of other experts
selected by it.

6.

Indemnification.  To the extent that the Agent is not reimbursed and indemnified
by the Debtors, the Pledgees will jointly and severally reimburse and indemnify
the Agent, in proportion to their initially purchased respective principal
amounts of Notes, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against the Agent in performing its duties hereunder or under the
Agreement or any other Transaction Document, or in any way relating to or
arising out of the Agreement or any other Transaction Document except for those
determined by a final judgment (not subject to further appeal) of a court of
competent jurisdiction to have resulted solely from the Agent's own gross
negligence or willful misconduct.  Prior to taking any action hereunder as
Agent, the Agent may require each Secured Party to deposit with it sufficient
sums as it determines in good faith is necessary to protect the Agent for costs
and expenses associated with taking such action.

7.

Resignation by the Agent.

(a)

The Agent may resign from the performance of all its functions and duties under
the Agreement and the other Transaction Documents at any time by giving 30 days'
prior written notice (as provided in the Agreement) to the Debtors and the
Pledgees.  Such resignation shall take effect upon the appointment of a
successor Agent pursuant to clauses (b) and (c) below.

(b)

Upon any such notice of resignation, the Pledgees, acting by a Majority in
Interest, shall appoint a successor Agent hereunder.

(c) If a successor Agent shall not have been so appointed within said 30-day
period, the Agent shall then appoint a successor Agent who shall serve as Agent
until such time, if any, as the Pledgees appoint a successor Agent as provided
above.  If a successor Agent has not been appointed within such 30-day period,
the Agent may petition any court of competent jurisdiction or may interplead the
Debtors and the Pledgees in a proceeding for the appointment of a successor
Agent, and all fees, including, but not limited to, extraordinary fees
associated with the filing of interpleader and expenses associated therewith,
shall be payable by the Debtors on demand.

8.  Rights with respect to Collateral.  Each Secured Party agrees with all other
Pledgees and the Agent (i) that it shall not, and shall not attempt to, exercise
any rights with respect to its security interest in the Collateral, whether
pursuant to any other agreement or otherwise (other than pursuant to this
Agreement), or take or institute any action against the Agent or any of the
other Pledgees in respect of the Collateral or its rights hereunder (other than
any such action arising from the breach of this Agreement) and (ii) that such
Secured Party has no other rights with respect to the Collateral other than as
set forth in this Agreement and the other Transaction Documents.





12


